ENTERRA ENERGY TRUST MESSAGE TO UNITHOLDERS Dear Unitholders, Enterra Energy Trust was able to deliver positive results during the second quarter of 2009.We have further reduced our net debt and bank debt from the beginning of the year and the end of Q1 2009.We’ve continued to demonstrate improved cost controls and enhanced operational efficiency, and our efforts to operate more effectively continue to pay off.The second quarter of 2008 saw record high commodity prices with Enterra realizing an average price of $99.02 per barrel of oil and natural gas liquids (NGL) and $10.85 per mcf for natural gas.This quarter the Trust had average sale prices of $48.76 per barrel of oil and NGL, and $3.43 per mcf of natural gas which adversely impacted revenue, funds from operations and netbacks when compared to Q2 2008. Q2 2009 Highlights · Net debt was decreased 30% to $36.8 million at June 30, 2009 from $52.4 million at December 31, 2008 and decreased 6% from $39.1 million at March 31, 2009. · Total bank debt decreased 18% to $78.3 million at June 30, 2009 from $95.5 million at December 31, 2008 and decreased 2% from $80.0 million at March 31, 2009. · Production was essentially steady at 10,059 boe per day in Q2 2009 compared to 9,968 boe per day in Q1 2009.Of the Q2 2009 production of 10,059 boe per day, 48 percent, or more than 4,800 bbl per day, was oil and NGL increasing over last year as a result of our new marketing contracts that recognize more value for the NGL in the production stream. · On July 28, 2009, Enterra acquired additional working interest in certain wells in the Oklahoma area from joint venture partners, other than Petroflow Energy Ltd.The acquired working interest produced approximately 270 boe per day upon acquisition. Enterra’s bank borrowing of $78.3 million represents approximately 71 percent of its current senior credit facility of $110.0 million.Year over year, Enterra has a much improved balance sheet and management is confident that the Trust has adequate availability in its debt facility as well as working capital to maintain its flexibility and fulfill its business plan as uncertain economic conditions continue. We believe there are opportunities for Enterra to acquire assets accretively despite, or indeed because of, continued weak economic performance and lower commodity prices than 2008.We have continued to apply a proactive approach to identifying accretive and complementary acquisitions to augment our production and reserves bases over time.But, having worked so hard to strengthen Enterra’s financial and operational position, we are not willing to compromise those efforts with acquisitions which will weaken the Trust’s financial position unduly.As such, we are taking a careful and strategic approach as we consider acquisition opportunities.At the end of July, we completed a small purchase with the acquisition of approximately 270 boe per day additional production at our Hunton play in Oklahoma.This acquisition is in the form of a higher working interest acquired from our joint venture partners in the area on existing well bores and also allows for a higher working interest on further drilling on our land assets in the area going forward.The Hunton area, which currently delivers more than 50 percent of Enterra’s production, remains an exciting focus area for the Trust, with solid economics and low finding and development costs.As a result, we are very satisfied to have increased our working interest in the area. In May 2009, the Trust implemented a Normal Course Issuer Bid for its convertible debentures, effective June 1, 2009 until May 31, 2010.Should the Trust successfully acquire positions of its debentures through this process, these positions will be cancelled which will further reduce our debt obligations. In late December 2008, Enterra announced that it had received notification regarding its "below criteria" status with respect to the continued listing requirements of the New York Stock Exchange (NYSE: ENT).Enterra was required to submit a business plan directed at regaining compliance with both the US$1.00 average closing price and the minimum US$75.0 million market capitalization criteria.This business plan was submitted by the Trust and the NYSE confirmed its acceptance in Q1 2009.In June 2009, the NYSE notified Enterra that it was now in compliance with the minimum US$1.00 Unit Price Continued Listing Standard, and in fact, Enterra’s units traded above US$1.00 on the NYSE for the entire Q2 period.The Trust has until May 2010 to achieve a minimum US$75.0 million market Q2 2009 ENTERRA ENERGY TRUST MESSAGE TO UNITHOLDERS capitalization.The current market capitalization has been above this standard since the start of Q2 2009, but must remain above this level for two consecutive quarters before the NYSE can confirm compliance. Operationally, Enterra’s production averaged 10,059 boe per day for the quarter, representing a slight increase from the 9,968 boe per day average production recorded in Q1 2009.Oil and NGL production increased by more than 600 bbl per day to 4,824 bbl per day or approximately 48 percent of production, a production weighted increase of six percent over Q1 2009.This increase is the result of Enterra’s new marketing contracts in Oklahoma that recognize more value for the natural gas liquids in the production stream.Enterra now has almost equally balanced oil/NGL and natural gas production, and this represents higher proportionate oil and NGL production than the Trust’s peer group.We are committed to this relatively equal production balance and consider it an important differentiating factor for Enterra’s unitholders.Subsequent to the end of the quarter, approximately 500 boe per day of natural gas production in the Ricinus area was shut in due to the area being economically unviable in the current low gas price environment. Our balanced production profile continues to protect our cash flow to a point, however, our funds from operations for the quarter dropped to $8.6 million or $0.14 per unit.This represents a reduction in funds flow from operations with Q2 2008 to approximately one quarter of the Q2 2008 level of $31.6 million and can be attributed to much lower realized average commodity prices in Q2 2009.We have been actively monitoring commodity prices and we were able to add some oil and natural gas economic hedges to reduce commodity price risk for Q4 2009 and throughout 2010 at $85.00 per bbl and US$6.25 per mmbtu, respectively. Natural gas prices were weak throughout the quarter, and remain low into the early part of Q3 2009.But oil prices remained relatively steady, compared with the tremendous market volatility experienced during the last half of 2008 and early months of 2009 with late July prices in the mid-US$60s range.Going forward, very low natural gas prices are expected to continue in North America for some time as storage levels sit at record highs, summer weather remains unseasonably cool, the market continues to deal with substantial increases in supply from new unconventional sources of natural gas in the USA, and industrial activity remains subdued.Our approach of challenging ourselves to make the most of every dollar we spend has not changed.We are unwilling to invest in those operating areas where we are unable to produce oil and natural gas economically.Our development programs remain relatively modest to deal with reduced cash flow, and to avoid taking on additional debt.Although we have curtailed our drilling program due to low commodity prices, we have been able to replace a significant portion of reserves produced during the first half of the year through the recent acquisition and we continue to look to acquire additional reserves in the remainder of 2009. Despite continued economic and commodity pricing challenges, Enterra has the flexibility to exploit the opportunities presented by difficult markets.With our commitment to fiscal responsibility and prudent operations during Q2 2009, we continued to consolidate our finances and also increased production.Our team’s commitment and accountability to our business plan and corporate goals are important elements in our recent corporate success.I acknowledge our employees for their persistence in the execution of our business plan in challenging economic times and appreciate the continued support from our experienced board of directors.And, finalIy, I’d like to thank Enterra’s unitholders for their continued investment in Enterra and patience with a challenging commodity pricing environment, volatile capital markets and difficult economic conditions. Sincerely, Don Klapko President & Chief Executive Officer August 14, 2009 Q2 2009 ENTERRA ENERGY TRUST MANAGEMENT DISCUSSION AND ANALYSIS INTRODUCTION:The following is Management’s Discussion and Analysis (“MD&A”) of Enterra Energy Trust (“the Trust” or “Enterra”) for the six-month period ended June 30, 2009.This MD&A should be read in conjunction with the MD&A and consolidated financial statements, together with the accompanying notes, of the Trust for the years ended December 31, 2008 and 2007, as well as the unaudited interim consolidated financial statements, together with the accompanying notes of the Trust for the six-month period ended June 30, 2009.All amounts are stated in Canadian dollars and are prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) except where otherwise indicated.This commentary is based on information available to, and is dated, August 14, 2009. CONVERSION:Natural gas volumes recorded in thousand cubic feet (“mcf”) are converted to barrels of oil equivalent (“boe”) using the ratio of six (6) thousand cubic feet to one (1) barrel of oil (“bbl”).Boe’s may be misleading, particularly if used in isolation.A boe conversion ratio of 6 mcf: 1 bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. NON-GAAP TERMS:This document contains the terms “funds from operations”, “working capital” and “cash flow netback”, which are non-GAAP terms.The Trust uses these measures to help evaluate its performance.The Trust considers funds from operations a key measure for the ability of the Trust to repay debt and to fund future growth through capital investment.The term should not be considered as an alternative to, or more meaningful than, cash provided by operating activities as determined in accordance with GAAP as an indicator of performance.The Trust considers cash flow netback a key measure for the ability of the Trust to analyze its operations.The term should not be considered as an alternative to, or more meaningful than, net income or net loss as determined in accordance with GAAP as an indicator of performance.
